NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JEFFREY R. BATTISHILL,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-3717
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; Donald H. Mason,
Judge.

Jeffrey R. Battishill, pro se.


PER CURIAM.

               Affirmed.



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.